EXPLANATORY NOTE The sole purpose of this filing is to file revised risk/return summary information for the Rydex S&P MidCap 400 Pure Value ETF in interactive data format. Exhibit Index Exhibit NumberDescription EX-101.INSXBRL Instance Document EX-101.SCHXBRL Taxonomy Extension Schema Document EX-101.CALXBRL Taxonomy Extension Calculation Linkbase EX-101.DEFXBRL Taxonomy Extension Definition Linkbase EX-101.LABXBRL Taxonomy Extension Labels Linkbase EX-101.PREXBRL Taxomony Extension Presentation Linkbase
